Title: William B. W. Allone to Thomas Jefferson, 20 February 1810
From: Allone, William B. W.
To: Jefferson, Thomas


          
            
              Respected Sir
              New York 
                     Feb 20th 1810
            
             I do not know what excuse I can make for thus intruding myself upon your notice except the one of hard necessity. I know you are a man of few words therfor i’ll begin without farther ceremony—My Father has written a pamphlet vindicating the administration of the late President, which I am certain (will please every real Republican) but he is so very poor at present that he cannot spare money from the use of his family (which is large) to publish it—I have therefore without his knowledge writen this to you which is to request you to enclose to William B W Allone Esq New York money sufficient to set it going—if you do not send the pamphlet cannot be published—Yours in haste
            
              W B W Allon Allone
          
          
            PS I Write two with different directions for fear of miscarriage 
		  
            
              
                        WBWA
            
          
        